Citation Nr: 1509809	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1985 to October 1985 and on active duty from November 1986 to November 1990.
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that a remand is necessary to allow for further development of the claim.  At his January 2015 hearing, the Veteran testified to having an MRI or x-ray at a VA facility, but VA imaging study reports are not of record.  In addition, the most recent VA treatment record in the file is dated in April 2013.  Therefore, the appeal is remanded so that outstanding VA treatment notes may be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Veteran was afforded a VA examination in December 2008, but the examiner did not provide an opinion as to the etiology of his right shoulder disability.  The Veteran has indicated that his right shoulder was injured prior to service, while in high school, and also that the symptoms began in service.  Therefore the Board determines that the examination is inadequate and that another examination should be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records for the Veteran dated from April 2013 to the present.  

In addition, ensure that reports of all imaging studies performed by VA or at VA's request, regardless of date, are added to the claims file.

All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the nature and etiology of his right shoulder disability.  The claims file must be made available for review by the examiner, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Upon review of the record and examination of the Veteran, the examiner should opine as to the following:

Does the evidence clearly and unmistakably establish that the Veteran's right shoulder disability preexisted service? If so, was it clearly and unmistakably not aggravated by service?  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service. See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease. Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened. Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's right shoulder disability preexisted service or finds that the Veteran's right shoulder disability was not clearly and unmistakably not aggravated by service, he or she should also provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability began in service, was caused by service, or is otherwise related to service?  Onset of the disability may occur during service even if the Veteran would have developed the disability had he not served in the military. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
A complete rationale for any opinion advanced must be provided. 

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C .F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




